Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/22 was filed after the mailing date of the Final Rejection on 3/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Bernal et al. (US 2013/0162817) and Manoharan et al. (US 2018/0046814) do not teach nor suggest in detail the limitations of “acquire, from one or more monitoring cameras that capture an image of a work area in which presented information on a sheet to be input is input to an input terminal, a captured image captured by the one or more monitoring cameras; extract the information to be input corresponding to each other both on the sheet and on the inpat terminal from the acquired captured image; encrypt the extracted information to be input; embed, in the encrypted information to be input, key information for decrypting the encrypted information to be input to generate a partial image; and replace the information to be input in the acquired captured image with the generated partial image to generate a replaced image m which the information to be input is made invisible” as recited in Independent claim 1 and similarly recited in Independent claims 7 and 8 (In re page 5-7 of remarks filed on 6/6/2022 as well as paragraph 29 of Applicant’s enabling portions of the specification). Bernal only teaches of system that uses monitoring cameras to capture video of an intersection in which sensitive information such as people, cars, license plate numbers, etc. are encrypted to be hidden. Whereas, as stated above, Applicant’s claimed invention is towards extracting information to be input corresponding to each other both on the sheet and on the input terminal, wherein the captured image would image both the sheet and the input terminal and thereafter encrypt all of the extracted information to be input by embedding key information for decrypting the encrypted information to be input and then further replace the information to be input with partial image generated to be made invisible.
Furthermore, the underlined claim limitations above in claims 1, 7 and 8 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above combination of the discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-5 and 7-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481